

117 S2400 IS: Reconciliation in Place Names Act
U.S. Senate
2021-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2400IN THE SENATE OF THE UNITED STATESJuly 20, 2021Ms. Warren (for herself, Mr. Booker, Ms. Duckworth, Mr. Padilla, Mr. Markey, Mr. Wyden, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo establish a process for the Board on Geographic Names to review and revise offensive names of Federal land units, to create an advisory committee to recommend Federal land unit names to be reviewed by the Board, and for other purposes. 1.Short titleThis Act may be cited as the Reconciliation in Place Names Act.2.FindingsCongress finds that—(1)the United States contains geographic features named—(A)with derogatory terms that include racial and sexual slurs and stereotypes targeting Native Americans, African Americans, and others;(B)in honor of individuals who—(i)held racially repugnant views;(ii)committed atrocities against Native Americans; or(iii)supported or effectuated discriminatory policies; and(C)to recognize individuals who carried out injustices against racial minorities;(2)place names that include racial or sexual slurs, or honor individuals who held racially repugnant views, committed atrocities against Native Americans, or carried out injustices against racial minorities—(A)perpetuate prejudice;(B)disparage racial minorities; and(C)honor individuals who committed or supported atrocities;(3)no geographic feature in the United States should have a name that—(A)perpetuates prejudice;(B)disparages racial minorities; or(C)honors individuals who committed or supported atrocities against racial minorities;(4)place names in the United States should—(A)be equitable and just;(B)honor the cultural diversity of the United States; and(C)advance dignity for all people in the United States;(5)the Board on Geographic Names is responsible for naming geographic features in the United States;(6)the policies of the Board on Geographic Names—(A)authorize changing the names of geographic features determined to be offensive; and(B)prohibit the use of terms considered to be derogatory or offensive in geographic place names;(7)the renaming process of the Board on Geographic Names—(A)is time consuming;(B)lacks transparency and public involvement; and(C)fails to address the scope and breadth of inappropriate place names;(8)the extent of inappropriate or offensive place names in the United States requires a systematic, public process in which offensive and inappropriate place names are reviewed and replaced; and(9)the process described in paragraph (8) offers an opportunity for reconciliation for—(A)people of the United States who suffer from prejudice and racial violence; and(B)all people of the United States in whose name the acts were committed.3.DefinitionsIn this Act:(1)BoardThe term Board means the Board on Geographic Names established by section 2 of the Act of July 25, 1947 (43 U.S.C. 364a).(2)CommitteeThe term Committee means the Advisory Committee on Reconciliation in Place Names established by section 4(a).(3)Federal land unitThe term Federal land unit includes—(A)National Forest System land;(B)a unit of the National Park System;(C)a component of the National Wilderness Preservation System;(D)any part of the National Landscape Conservation System; and(E)a unit of the National Wildlife Refuge System.(4)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(5)Offensive place nameThe term offensive place name means a domestic geographic place name or Federal land unit that—(A)recognizes an individual who—(i)(I)held racially repugnant views;(II)committed atrocities against Native Americans; or(III)supported or effectuated discriminatory policies; or(ii)carried out other injustices against racial minorities;(B)contains a racial or sexual slur;(C)perpetuates racial, ethnic, or gender-based stereotypes; or(D)is derogatory or otherwise offensive.(6)Tribal organizationThe term Tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(7)SecretaryThe term Secretary means the Secretary of the Interior.4.Advisory committee(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish an advisory committee, to be known as the Advisory Committee on Reconciliation in Place Names.(b)PurposeThe purpose of the Committee is to advise the Board with respect to renaming geographic features with offensive place names.(c)MembershipThe Committee shall be composed of 17 members, to be appointed by the Secretary, of whom, to the extent practicable—(1)4 members shall be members of an Indian Tribe;(2)1 member shall represent a Tribal organization;(3)1 member shall represent a Native Hawaiian organization;(4)4 members shall have a background in civil rights or race relations;(5)4 members shall have expertise in—(A)anthropology;(B)cultural studies, ethnic studies, or indigenous studies;(C)geography; or(D)history; and(6)3 members shall represent the general public.(d)Consultation with Indian TribesBefore making an appointment under paragraph (1), (2), or (4) of subsection (c), the Secretary shall consult with Indian Tribes regarding the appointment.(e)DutiesThe Committee shall—(1)establish a process to solicit and review proposals to rename geographic features and Federal land units with offensive place names;(2)solicit proposals to rename geographic features and Federal land units with offensive place names from—(A)Indian Tribes;(B)appropriate State and local governments; and(C)members of the public;(3)provide an opportunity for public comment on name change proposals;(4)make recommendations to the Board to rename geographic features with offensive place names, including proposed new names; and(5)make recommendations to Congress to rename Federal land units with offensive place names, including proposed new names.(f)Compensation(1)In generalMembers of the Committee shall serve without compensation.(2)Travel expensesMembers of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Committee.(g)StaffThe Secretary shall provide the Committee with any staff members and technical assistance that the Secretary, after consultation with the Committee, determines to be appropriate to enable the Committee to carry out the duties of the Committee.(h)RulesThe Committee may adopt such rules as may be necessary.(i)Applicable lawThe Committee shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.).(j)Duration(1)TimelineTo the extent practicable, not later than 5 years after the date on which the Committee is established, the Committee shall fulfill the duties of the Committee, including the completion of the recommendations required under paragraphs (4) and (5) of subsection (e).(2)TerminationThe Committee shall terminate on the date that is 1 year after the date on which the Board has approved or rejected each Committee recommendation submitted to the Board under subsection (e)(4).5.Board review(a)In generalNot later than 3 years after the date on which the Board receives a recommendation under section 4(e)(4), the Board shall accept or reject the recommendation.(b)ProcessThe Board shall approve a recommendation of the Committee submitted under section 4(e)(4) unless the Board determines that—(1)there is a compelling reason and substantial public interest in rejecting the recommendation; or(2)approving the recommendation would violate Federal law.(c)RenamingIf the Board accepts a recommendation by the Committee to rename a geographic feature, the Board shall rename the geographic feature.(d)EffectA Board policy that prevents the Board from considering a name change due to pending legislation shall not apply to Board action on Committee recommendations.